



COURT OF APPEAL FOR ONTARIO

CITATION: 2212886 Ontario Inc. v. Obsidian Group Inc., 2018
    ONCA 715

DATE: 20180830

DOCKET: C63617

Pepall, van Rensburg and Trotter JJ.A.

BETWEEN

2212886 Ontario Inc., William Porteous and
    Kirsten Porteous

Plaintiffs (Respondents)

and

Obsidian Group Inc., Obsidian Inc. and Gus
    Karamountzos

Defendants (Appellants)

Geoffrey Adair, for the appellants

Daniel MacKeigan and Cole Vegso, for the respondents

Heard: December 15, 2017

On appeal from the judgment of Justice Marc A. Garson of
    the Superior Court of Justice, dated March 21, 2017, with reasons reported at
    2017 ONSC 1643.

COSTS ENDORSEMENT

[1]

The parties have agreed to the costs of the summary judgment in the
    Superior Court. In accordance with their agreement, the respondents
    (plaintiffs) shall pay the appellants (defendants) forthwith the sum of $25,000
    inclusive of disbursements and HST.

S.E.
    Pepall J.A.

K.
    van Rensburg J.A.

G.T. Trotter J.A.


